DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Khoshnevisan et al. (US Publication 2018/0014304).
Regarding claim 1 and 18, Khoshnevisan teaches an apparatus and a method of transmission scheduling for one or more process devices in an industrial application, such as a sensor, an actuator and/or a process controller, capable of wireless communication, implemented by a radio control unit, the method comprising: (i.e. fig. 4 shows a spectrum access entity (SAS) (403) may allocate spectrum in a wireless network; see paragraphs 53, 54; fig. 12 shows the entity may comprise processor, memory and transceiver for executing 
 	determining a traffic type that is to be transmitted by the one or more process devices out of a plurality of traffic types; (fig. 11 shows the SAS may determine a communication type based upon a spectrum request by a network entity (1102; 1104); see paragraphs 89, 90, 104)
	determining, with respect to the industrial application, whether an unlicensed shared access spectrum is available; (fig. 11 shows the SAS may determine spectrum availability based upon the spectrum request;  (1102; 1104); see paragraphs 92 – 98, 104)
and 
 	assigning, to the one or more process devices, based on the traffic type of data to be transmitted by the one or more process devices, an access spectrum within the unlicensed shared access spectrum, wherein the traffic type is of mid and/or low priority. (fig. 11 shows the SAS may allocate spectrum to the network entity based upon availability and type of communication; see paragraphs 89, 90 - 104) (i.e. the frequency database accessed by the SAS may comprise priority information; see paragraph 56, 93)

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 – 7, 9 – 12, 14 – 19 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun et al. (US Publication 2017/0311167) disclosed PCT/CN15/089416.
Regarding claim 1 and 18, Sun teaches an apparatus and a method of transmission scheduling for one or more process devices in an industrial application, such as a sensor, an actuator and/or a process controller, capable of wireless communication, implemented by a radio control unit, the method comprising: (i.e. fig. 1 shows a spectrum management apparatus capable of executing programmed instructions in a wireless network in the unlicensed spectrum; see paragraph 34, 36) (i.e. the spectrum management apparatus may be executed with hardware, firmware and executed instructions; see paragraph 72)	
determining a traffic type that is to be transmitted by the one or more process devices out of a plurality of traffic types; (i.e. fig. 6 shows the spectrum 
	determining, with respect to the industrial application, whether an unlicensed shared access spectrum is available; (i.e. fig. 6 shows the spectrum management apparatus may determine available spectrum resources for the priority level of the requesting system (s12, s22); see paragraphs  56, 59, 80, 81) and 
 	assigning, to the one or more process devices, based on the traffic type of data to be transmitted by the one or more process devices, an access spectrum within the unlicensed shared access spectrum, wherein the traffic type is of mid and/or low priority. (i.e. fig. 6 shows the spectrum management apparatus may allocate available spectrum to a requesting system based upon priority level of requesting system; see paragraphs 36, 59, 80 - 82)




Regarding claim 3, Sun teaches the method of claim 1, wherein the plurality of traffic types correspond to different timing and/or reliability requirements of 
Regarding claim 4, Sun teaches the method o
determining the traffic type based on an indication received from the one or more process devices. (i.e. the traffic type / priority level may be determined based upon information received from the network system; see paragraphs 34 – 36, 79 - 81)
Regarding claim 5, Sun teaches the method of claim 1, further comprising: determining whether an (additional) access spectrum is required for wireless communication with the one or more process devices, in particular to serve the timing and/or reliability requirements of the data to be transmitted by the one or more process devices. ; (i.e. fig. 9 shows an access spectrum may be adjusted based upon dynamic network conditions; see paragraphs 105 - 107)
Regarding claim 6, Sun teaches the method of claim 1, further comprising: negotiating with a licensed shared spectrum control unit whether licensed shared access spectrum is available. (i.e.  fig. 1 shows the spectrum management unit may access licensed or unlicensed systems to determine allocation information; see paragraphs 27, 28)
Regarding claim 7, Sun teaches the method of claim 1, further comprising:
determining with respect to the industrial application whether a licensed spectrum is available; and assigning to one or more process devices, based on a traffic type of the data to be transmitted by the one or more process devices, an access spectrum within the licensed spectrum, preferably the high priority traffic type. (i.e. fig. 1 shows the spectrum management unit allocate wireless spectrum based on high or low priority network systems/ devices; see paragraph 34 – 36, 56, 57, 81 - 83)
Regarding claim 9, Sun teaches the method of claim 1, further comprising:
assigning different traffic types of one or more process devices to the licensed shared access spectrum, the licensed spectrum and the unlicensed spectrum, respectively. (i.e. the spectrum management unit supports assigning licensed and licensed spectrum allocation; see paragraphs 34 – 36, 87)
Regarding claim 10, Sun teaches the method of claim 1, further comprising: distributing, with respect to the industrial application, the access spectrum available to the one or more process devices by one or more local radio control units, each local radio control unit providing one or more radio cells for the industrial application. (i.e. the spectrum management unit performs spectrum 
Regarding claim 11, Sun teaches the method of claim 1, further comprising: controlling the one or more local radio control units by a central control unit, wherein preferably the central control unit negotiates the access spectrum available with the spectrum access system. (i.e. fig. 1 shows the spectrum management system comprises a determination unit and an adjusting unit to perform programmed instructions; see paragraph 34, 35)
Regarding claim 12 and 19, Sun teaches an apparatus and a method of data transmission in an industrial application, implemented by a process device, such as a sensor, an actuator and/or a process controller, capable of wireless communication, the method comprising: (i.e. fig. 1 shows a spectrum management apparatus capable of executing programmed instructions in a wireless network in the unlicensed spectrum; see paragraph 34, 36) (i.e. the spectrum management apparatus may be executed with hardware, firmware and executed instructions; see paragraph 72)	
 	determining a traffic type out of a plurality of traffic types of the data that is to be transmitted by the process device; (i.e. fig. 6 shows the spectrum 
 	receiving an assignment message from a radio control unit, the assignment message indicating whether an unlicensed shared access spectrum is available; (i.e. fig. 6 shows the spectrum management apparatus may determine available spectrum resources for the priority level of the requesting system (s12, s22); see paragraphs  56, 59, 80, 81) and
 	performing the data transmission of the traffic type, within an access spectrum of the unlicensed shared access spectrum, based on an access spectrum assignment for the process device, in the industrial application, obtained by the radio control unit. (i.e. fig. 6 shows the spectrum management apparatus may allocate available spectrum to a requesting system based upon priority level of requesting system; see paragraphs 36, 59, 80 - 82)


Regarding claim 14, Sun teaches the method of claim 12, wherein the plurality of traffic types correspond to different timing and/or reliability requirements of the data to be transmitted by the one or more process devices. 
Regarding claim 15, Sun teaches the method claim 12, further comprising:
Transmitting an indication determining the traffic type to be transmitted by the process device. . (i.e. the traffic type / priority level may be determined based upon information received from the network system; see paragraphs 34 – 36, 79 - 81)
Regarding claim 16, Sun teaches the method o
Regarding claim 17, Sun teaches the method of claim 12, further comprising: performing data transmission of different traffic types on access spectra in the licensed shared access spectrum, the licensed spectrum and/or the unlicensed spectrum, respectively. (i.e. the spectrum management unit supports assigning licensed and licensed spectrum allocation; see paragraphs 34 – 36, 87)
Regarding claim 23, Sun teaches the method of claim 1, further comprising: transmitting an assignment message, the assignment message indicating to the one or more process devices, whether a licensed shared access spectrum is available and/or which resources of the licensed shared access spectrum are available. (i.e. fig. 6 shows the spectrum management device may transmit the available system resources to the requesting device/ system indicating available resources on which to communicate wirelessly without interference, this may also be based upon priority type (s22); see paragraphs 80 - 85)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 22 are rejected under 35 U.S.C. 103 as being obvious over Sun et al. (US Publication 2017/0311167) disclosed PCT/CN15/089416.
Regarding claim 22, Sun discloses all the recited limitations of claim 1 as described previously from which claim 22 depends. Sun does not teach wherein the IA comprises at least one of a sensor, an actuator, and/or a process controller.
 	It would have been obvious to a person with ordinary skill in the art at the time the invention was filed to allow a spectrum manager to allocate wireless spectrum to any device in a wireless network comprising a processor and transceiver of Sun. Sun teach the ability to allocate wireless spectrum based on the priority of network devices of a wireless network. 
A person with ordinary skill in the art would have been motivated to make the modification to Sun to allow the spectrum manager to operate in any wireless network regardless of the device type within the network.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J LOPATA whose telephone number is (571)270-5158. The examiner can normally be reached Mon-Fri 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

ROBERT J. LOPATA
Primary Examiner
Art Unit 2471



/ROBERT J LOPATA/
December 2, 2021Primary Examiner, Art Unit 2471